Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments/remarks with respect to claims 1-9 have been fully considered but are moot because the arguments do not directly apply to the new combination of references being used in the current rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: video input unit, a storage unit, display unit, operation input unit, editing unit, external input unit, and shooting control unit in claims 1-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over US 20080306766 A1 to Ozeki et al. (“Ozeki”) (cited in the IDS filed 6/22/2020) in view of US 10223591 B1 to Goldenberg et al. (hereinafter ‘Goldenberg’).

Regarding claim 1, Ozeki discloses a medical video processing system comprising: 

a first video file comprising first frames of images taken by a first input system to take the surgical operation for a first timeline (para [0036], [0047], [0077] and fig. 1: examination data server 3 receives video files from X-ray device IA and IVUS device 1D, either which may be considered as first frames; also, para [0127]-[0136] and fig. 5 each video file is associated with a timeline), and 
a second video file comprising second frames of images taken by a second input system to take the surgical operation for a second timeline, each of the first frames having a time code that is common to that of each of the second frames, the time code specifying when each of the images is taken (para [0036], [0047], [0077] and fig. 1: examination data server 3 receives video files from X-ray device IA and IVUS device 1D, either which may be considered as second frames; also, para [0127]-[0136] and fig. 5 each video file is associated with a timeline; also, para [0053], [0077]-[0082]: the time codes for each video are synchronized); 
a storage unit that stores the plurality of video files (para [0072]-[0073]); 
a display unit that displays the plurality of video files stored in the storage unit, the display unit comprising a timeline display area and a synchronous display area (para [0142]-[0146] and fig. 6); and 
wherein  the timeline display area displays the first timeline and the second timeline (para [0142]-[0146] and fig. 6 describes displaying the plurality of video files synchronized to a single common timeline, however para [0127]-[0136] and fig. 5: describes a chronological display screen including multiple synchronized timelines representing the first and second captured 
wherein  the synchronous display area synchronously displays each of the images of the first frames and each of the second frames, wherein said each of the images of the first frames and said each of the images of the second frames synchronously displayed with said each of the images of the first frames have the same time code (para [0142]-[0146] and fig. 6);
Ozeki fails to disclose an operation input unit that accepts an operation input by a user to the display unit; and wherein the medical video processing system further comprises an editing unit that edits each of the first frames or each of the second frames based on the operation input at the operation input unit.
However, in the video editing art, Goldenberg discloses an operation input unit that accepts an operation input by a user to the display unit; and wherein the 
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the medical imaging of Ozeki in view of the above video editing method of Goldenberg for the recognizable benefit of reducing to manual effort required when tagging multiple synchronized video files (Goldenberg, col. 6 ln. 4-21).

s 2-3 rejected under 35 U.S.C. 103 as being unpatentable over Ozeki in view of Goldenberg, further in view of US 20190019533 A1 to Kaufman et al. (hereinafter ‘Kaufman’).

Regarding claim 2, Ozeki modified by Goldenberg discloses the medical video processing system according to claim 1, and Goldenberg further discloses adding an annotation to a video frame based on an operation input by the user (col. 6 ln. 4-21) wherein the video frame is associated with a timecode (col. 2 ln. 28-31).
Although the tag of Goldenberg is associated with a timestamp, Goldenberg does not disclose displaying the time code of the first timeline displayed in the timeline display area.
However, in the video editing art, Kaufman teaches first tag processing for, attaching a tag display to the time code of the first timeline, displayed in the timeline display area based on an operation input by the user; and comment processing for inputting a given comment in association with the time code corresponding to the tag display, based on an operation input by the user (para [0024], [0031], [0061] and fig. 2: “a user may record audiovisual commentary on a primary A/V timeline, and embodiments of the invention may display the location of the user's secondary A/V relative to the timeline of the primary A/V. In another embodiment, the location of secondary A/V markers 284 indicate the comment-in and comment-out timestamps of secondary A/V”).  
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to further modify the combination Ozeki/Goldenberg in view of the above teachings of Kaufman to enable the user to visualize a time range and easily select a particular time range to tag with commentary.


The motivation to combine the references is the same as per the rejection of claim 2.

Claims 4-6 rejected under 35 U.S.C. 103 as being unpatentable over Ozeki in view of Goldenberg and Kaufman, further in view of US 20200066305 A1 to Spence et al. (hereinafter ‘Spence’).

Regarding claim 4, Ozeki modified by Goldenberg and Kaufman discloses the medical video processing system according to claim 2, wherein the editing unit executes: 
identification processing for identifying a time zone inside the first timeline displayed in the timeline display area based on the operation input by the user, the time zone being specified 
However the combination of Ozeki, Goldenberg and Kaufman fails to teach download processing for downloading a part of the first video file associated with the time zone.  
However, in the video editing art, Spence discloses teach download processing for downloading a part of the first video file associated with the time zone (para [0473], figs. 12 and 13: a highlight is created by the user by adjusting start/end times of the interval; also para [0282]: Highlights after being reviewed and modified by the user, can then be quickly shared with other users via a video sharing platform).  
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to further modify the combination Ozeki/Goldenberg/Kaufman in view of the above teachings of Spence to enable saving and sharing the highlighted regions of interest.

Regarding claim 5, Ozeki modified by Goldenberg, Kaufman and Spence discloses the medical video processing system according to claim 4, and Spence further teaches wherein, when the user additionally identifies the second video file in the identification processing, a part of the second vide file having the same time zone is downloaded by the download processing (para [0121] and [0322]: “highlight data for one digital media file, i.e. one or more times of interest, such as a tag or highlight, can be generated based on highlight data for another digital media file, e.g. based on a start time and an end time of a highlight associated with the digital media file. This is useful, for example, when a plurality of digital video cameras have each recorded video image data during at least the same time period”; also para [0282]: Highlights, 
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to further modify the combination Ozeki/Goldenberg/Kaufman in view of the above teachings of Spence to enable saving and sharing the highlighted regions of interest.

Regarding claim 6, Ozeki modified by Goldenberg, Kaufman and Spence discloses the medical video processing system according to claim 4, and Spence further teaches wherein at least in a part in the case of executing the identification processing, at least one of the first time point and the second time point is identified based on an operation input by the user specifying the tag display attached by the first tag processing (para [0473], figs. 12 and 13: a highlight is created by the user by adjusting start/end times of the interval).  
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to further modify the combination Ozeki/Goldenberg/Kaufman in view of the above teachings of Spence to enable saving and sharing the highlighted regions of interest.

Claims 7-8 rejected under 35 U.S.C. 103 as being unpatentable over Ozeki in view of Goldenberg, Kaufman and Spence, further in view of US 20150302605 A1 to Sasaki et al. (hereinafter ‘Sasaki), cited in the IDS filed 6/22/2020.

Regarding claim 7, Ozeki modified by Goldenberg, Kaufman and Spence discloses the medical video processing system according to claim 4, but fails to explicitly disclose comprising an external input unit that inputs event information about the surgical operation and time 
However, Ozeki does disclose an 
Ozeki does not explicitly the information abovementioned information is inputted from an external system, but in analogous art, para [0040]-[0042] of Sasaki does teach an external interface for storage/retrieval of image data and associated identification information as further described in para [0072]-[0073]).
It would have been an obvious matter of design choice to one with ordinary skill, in the art before the effective filing date of the invention, to modify the system of modified Ozeki to include an external interface as taught by Sasaki to enable storage/retrieval of image data and associated identification information to/from an external device in order to, for example, enable different users to access the information from different devices.
The combined teachings of Sasaki and Spence further disclose the editing unit executes second tag processing for, in association with the time code of the certain time point included in the first timeline displayed in the timeline display area, attaching the tag display to the first timeline, based on the event information and the time information inputted by the external input unit (Spence teaches, para [0473], figs. 12 and 13: a highlight is created by the user by adjusting start/end times of the interval, and para [0115]: a highlight may comprise information from a 

Regarding claim 8, Ozeki modified by Goldenberg, Kaufman, Spence and Sasaki discloses the medical video processing system according to claim 4, and Spence further teaches wherein at least in a part in the case of executing the identification processing, at least one of the first time point and the second time point is identified based on an operation input by the user specifying the tag display attached by the second tag processing (para [0473], figs. 12 and 13: a highlight is created by the user by adjusting start/end times of the interval).  
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to further modify the combination modified Ozeki in view of the above teachings of Spence to enable saving and sharing the highlighted regions of interest.

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Ozeki in view of Goldenberg, further in view of US 20180122506 A1 to Grantcharov et al. (hereinafter ‘Grantcharov’).

Regarding claim 9, Ozeki modified by Goldenberg discloses the medical video processing system according to claim 1, but fails to explicitly the further limitations of claim 9.
However, in analogous art, Grantcharov discloses:

a shooting control unit that performs control about shooting by the plurality of shooting apparatuses, based on an operation by the user (para [0037]); wherein 
the first shooting apparatus is provided for the first input system to take the first frames of the images, the second shooting apparatus is provided for the second input system to take the second frames of the images (para [0046]: “multi-channel encoder for collecting, integrating, synchronizing and recording medical or surgical data streams onto a single interface with a 
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to further modify the teachings of modified Ozeki in view of the above teachings of Grantcharov to provide more comprehensive data collection of an operating room in order to identify chains of events leading to adverse outcomes (Grantcharov, para [0003]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN R SMITH whose telephone number is (571)270-1318.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN R SMITH/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484